United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Mateo, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffery S. Fultz, for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0705
Issued: November 9, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 7, 2017 appellant, through her representative, filed a timely appeal from a
January 25, 2017 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a lumbar injury as
alleged.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 24, 2014 appellant, then a 53-year-old city carrier, filed a claim for a
recurrence of disability (Form CA-2a) alleging that while casing her route on September 22,
2014 she bent forward to lift a bucket of magazines, provoking a sharp pain in her lumbar spine
radiating into both lower extremities. She noted a history of a prior occupational lumbar injury
on August 25, 2007 under File No. xxxxxx937, with a recurrence on May 27, 2008 under
File No. xxxxxx850, for which she was on restrictions at the time of the September 22, 2014
injury. On the reverse side of the claim form, the employing establishment contended that as
appellant appeared to have claimed a new injury, OWCP should develop the claim as one for
traumatic injury and not a recurrence of disability. It developed her claim for recurrence of
disability as one for traumatic injury. Appellant stopped work at the time of the injury.
Following a period of intermittent absences, she returned to work in a full-time modified position
as a sales associate. Appellant claimed compensation for intermittent absences from
November 19, 2014 to January 20, 2015 for medical appointments and when no light-duty work
was available within her restrictions.3
Appellant provided medical reports from Dr. Christina Yu Ting Wang, an attending
physician Board-certified in occupational medicine, who diagnosed a lumbar strain on
September 22, 2014. Dr. Wang held appellant off work through September 23, 2014 due to
lumbar pain. She noted work restrictions from September 24 to October 9, 2014.4 Dr. Wang
renewed work restrictions in periodic reports through January 20, 2015, proscribing repetitive
bending and limiting lifting to 25 pounds.
Dr. John Lane Hall, an attending internist, diagnosed a lumbar strain with lumbar
radiculopathy on October 21, 2014. He restricted appellant from bending, twisting, and
stooping, and limited lifting to five pounds. Dr. Hall continued work limitations through
December 16, 2014.
In a November 25, 2014 letter, OWCP notified appellant of the additional evidence
needed to establish her claim, including her attending physician’s explanation of how and why
the September 22, 2014 bending and lifting incident would cause a back injury. It afforded her
30 days to submit such evidence.
In response, appellant provided September 22, 2014 emergency room records signed by
Dr. Monique D. Schaulis, Board-certified in emergency medicine. Dr. Schaulis diagnosed a
back sprain or strain sustained that day “at work when reaching.”
By decision dated February 2, 2015, OWCP accepted that the September 22, 2014 lifting
incident occurred at the time, place, and in the manner alleged, but denied the claim because the
3

On November 7, 2014 appellant claimed wage-loss compensation (Form CA-7) for the period November 7
to 10, 2014, as there was no work available within her restrictions. The employing establishment confirmed the
unavailability of modified work for the claimed period.
4

In an October 14, 2014 letter, the employing establishment noted that as it was unable to accommodate
appellant’s medical restrictions under File No. xxxxxx937, date of injury August 25, 2007, there “was no work
available full day, which entitle[d] [appellant] to Continuation of Pay for 45 days.”

2

medical evidence of record failed to establish causal relationship. It found that appellant’s
physicians did not explain why the accepted incident would cause a back injury.
On February 13, 2015 appellant requested reconsideration. She submitted additional
evidence.
Dr. Wang provided periodic treatment notes dated from October 7, 2014 through
March 23, 2015, diagnosing a continued lumbar strain with right-sided lumbar radiculopathy.
Appellant participated in physical therapy from November 19, 2014 through May 18, 2015.
Dr. Wang obtained a December 13, 2014 lumbar magnetic resonance imaging (MRI) scan
demonstrating mild multilevel spondylitic changes without nerve root compression or significant
stenosis. She prescribed medication and ordered permanent work restrictions against active
bending and lifting more than 25 pounds.
Appellant filed claims for compensation (Form CA-7) for work absences related to
medical and physical therapy appointments. On March 19, 2015 she claimed a schedule award
(Form CA-7).
By decision dated June 5, 2015, OWCP denied modification of its February 2, 2015
decision.
OWCP included in the case record a May 8, 2015 second opinion report from File
No. xxxxxx937 by Dr. Aubrey Swartz, a Board-certified orthopedic surgeon, regarding the
August 25, 2007 lumbar injury.5 Dr. Swartz noted accepted conditions of “a strain of neck,
thoracic, and lumbar spines, with displacement of the lumbar intervertebral disc and without
myelopathy [and] lumbar spine right sided.” He opined that the accepted injuries had ceased
without residuals, and that appellant had reached maximum medical improvement. Dr. Swartz
found that she had no permanent impairment of any scheduled member as she had no objective
sign of any of the accepted injuries. He added that appellant did not require any work or activity
restrictions.
In a June 15, 2015 letter, appellant requested reconsideration. She submitted a
January 20, 2015 narrative report from Dr. Wang, finding that appellant had reached maximum
medical improvement. Dr. Wang opined that appellant would require permanent restrictions
against repetitive bending and stooping, with no lifting over 25 pounds.
By decision dated September 9, 2015, OWCP denied the claim, finding that the medical
evidence was insufficiently rationalized to establish a causal relationship between the accepted
September 22, 2014 incident and the claimed lumbar injury. It explained that Dr. Wang did not
provide medical rationale supporting that the accepted incident caused an injury.
On September 21, 2015 appellant requested reconsideration.
additional evidence.

5

She did not submit

The full contents of File No. xxxxxx937 are not before the Board on the present appeal.

3

By decision dated October 7, 2015, OWCP denied reconsideration, finding that
appellant’s appeal request form did not raise substantive legal questions or provide new relevant
evidence.
Appellant again requested reconsideration. She submitted a September 24, 2015 report
from Dr. Wang who noted appellant’s history of a lumbar strain with continued radiculopathy
“after reaching down to pick up a bucket of magazines.” Dr. Wang explained that the “physical
mechanical strain of bending down in an awkward position, bending the back, adding the weight
strain of picking up a weighted load of magazines in an awkward back-bent position, can cause
and contribute to the onset of the injury symptoms described.”
Dr. Erin McLaughlin, an attending physician specializing in preventive medicine,
provided an October 8, 2015 report reviewing appellant’s history of low back pain beginning
with the August 2007 occupational injury, with a recrudescence of pain when she bent to pick up
some letters in May 2008. Appellant’s lumbar symptoms were quiescent from fall 2008 to the
summer of 2014. On September 22, 2014 appellant “was sorting mail and [appellant] picked up
a bucket about half full of mail (weighing about 10 pounds) and she got a sudden sharp pain in
her low back” in the same location and of the same quality as in 2007 and 2008. Conservative
measures did not provide relief. On examination, Dr. McLaughlin found a positive straight leg
raising test on the right and that appellant was unable to squat. She diagnosed a lumbar strain
and prescribed medication and a stretching program.
By decision dated January 13, 2016, OWCP denied the claim, finding that the additional
evidence submitted was insufficient to establish causal relationship between the claimed lumbar
injury and the accepted September 22, 2014 lifting incident. It found that Dr. Swartz’ second
opinion report in File No. xxxxxx937 also represented the weight of the medical evidence in the
present claim. OWCP also referred to a November 30, 2007 report by a Dr. Feretti under File
No. xxxxxx937 diagnosing a temporary aggravation of underlying disc disease. Dr. Feretti’s
report is not of record under the present claim.
On February 8, 2016 appellant requested reconsideration. She submitted a February 8,
2016 report from Dr. Wang diagnosing a lumbar muscle strain with subsequent lumbar
radiculopathy. Dr. Wang opined that appellant remained at maximum medical improvement and
would continue to require permanent work restrictions against repetitive bending or lifting over
10 pounds.
By decision dated February 18, 2016, OWCP denied reconsideration, finding that
Dr. Wang’s February 8, 2016 report was repetitive of evidence previously of record and
therefore insufficient to warrant further merit review.
On January 13, 2017 appellant again requested reconsideration through her authorized
representative. The representative asserted that OWCP erred by according Dr. Swartz the weight
of the medical evidence in the present claim as he was selected only to provide an opinion in File
No. xxxxxx937. Also, OWCP relied on a report from Dr. Feretti under File No. xxxxxx937,
which was not of record in the present claim. The representative contended that OWCP must
double File No. xxxxxx937 with the present claim under File No. xxxxxx749 to ensure a full and
fair adjudication of the evidence. He submitted additional evidence.

4

In a January 6, 2017 report, Dr. Fulton S. Chen, an attending Board-certified physiatrist,
provided a history of injury and treatment, including the 2007 and 2008 occupational injuries and
the September 22, 2014 lifting incident in the present claim. On examination, he found “diffuse
weakness over the right foot ankle dorsiflexors and great toe extensors versus the left,” a positive
right straight leg raising test, and “a pressure sensation over the right leg upon a passive right
ankle plantar flexion.” Dr. Chen diagnosed L4-5 disc degeneration6 with annular tear
demonstrated by x-rays,7 L5-S1 degenerative disc disease with severe disc space narrowing and
Mordic changes, and right-sided lumbar radiculopathy. He explained that severe disc space
narrowing with an annular tear, as in appellant’s case, was competent to cause her lumbar pain
and radiculopathy. Dr. Chen provided medical literature on disc degeneration which he opined
applied to her clinical presentation. Regarding causal relationship, he opined that appellant’s
history of lumbar disc degeneration made her more prone to injury due to disc dehydration and
subsequent annular fiber weakness at the edges of the spinal discs. Dr. Chen explained that
when she bent down to pick up the bucket of magazines on September 22, 2014 and began to lift
it upward, forward flexion of the lumbar spine caused compressive biomechanical forces,
flattening lumbar discs weakened from preexisting injuries, and degenerative disc disease,
causing or aggravating the L4-5 annular tear and aggravating L5-S1 disc degeneration. He noted
that appellant’s development of increased low back pain after September 22, 2014 correlated to
the described pathophysiologic mechanism of injury. The inflammation caused by the L4-5
annular tear then caused the right-sided radiculopathy. Dr. Chen noted that appellant required
permanent work restrictions, and had not yet reached maximum medical improvement.
By decision dated January 25, 2017, OWCP again denied the claim, finding the
additional evidence submitted was insufficient to establish causal relationship between the
September 22, 2014 lifting incident and the claimed lumbar injury. It found that Dr. Chen’s
opinion that appellant had both a preexisting lumbar condition and a late aggravation of it was
“conflicting,” diminishing the probative value of his report.
LEGAL PRECEDENT
An employee seeking benefits under FECA8 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was filed within the applicable
time limitation, that an injury was sustained while in the performance of duty as alleged, and that
any disability and/or specific condition for which compensation is claimed are causally related to

6

February 5, 2013 lumbar x-rays demonstrated increased degenerative changes at L5-S1. September 18, 2016
lumbar x-rays showed moderate L5-S1 degenerative disc disease.
7

A December 13, 2014 lumbar MRI scan showed L5-S1 degenerative changes and a posterior annular tear at
L4-5.
8

Supra note 2.

5

the employment injury.9 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.10
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether “fact of injury” has been established. Generally,
fact of injury consists of two components that must be considered conjunctively. First, the
employee must submit sufficient evidence to establish that she actually experienced the
employment incident that is alleged to have occurred.11 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.12
The medical evidence required to establish causal relationship is generally rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is causal relationship
between the claimant’s diagnosed condition and the implicated employment factors. The
opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medial certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.13
ANALYSIS
Appellant claimed that she sustained a traumatic lumbar injury when she bent over and
lifted a bucket of magazines on September 22, 2014. OWCP accepted that this incident occurred
as alleged, but it denied the claim as the medical evidence failed to establish a causal relationship
between that event and the claimed lumbar injury.
In support of her claim, appellant submitted reports from Dr. Wang, an attending
physician Board-certified in occupational medicine, dated from September 22, 2014 onward,
diagnosing a lumbar strain and lumbar radiculopathy. She opined on September 24, 2015 that
the “mechanical strain of bending down in an awkward position” then lifting a heavy load was
competent to cause the onset of a symptomatic lumbar injury. Although Dr. Wang generally
supported causal relationship between the accepted September 22, 2014 incident and a lumbar
injury, she did not provide detailed rationale explaining her medical reasoning behind this
conclusion. Therefore, her opinion is insufficient to meet appellant’s burden of proof.14

9

Joe D. Cameron, 41 ECAB 153 (1989).

10

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999).

11

Gary J. Watling, 52 ECAB 278 (2001).

12

Deborah L. Beatty, 54 ECAB 340 (2003).

13

Solomon Polen, 51 ECAB 341 (2000).

14

Supra note 12.

6

Similarly, Dr. Hall, an attending internist, and Dr. McLaughlin, a preventive medicine specialist,
both diagnosed a lumbar strain, but did not address causal relationship.15
Appellant also provided a January 6, 2017 narrative report from Dr. Chen, an attending
Board-certified physiatrist. Dr. Chen provided a detailed review of the medical evidence of
record, her history of 2007 and 2008 occupational back injuries, and the history of the present
claim. He performed a thorough clinical examination and described his clinical findings.
Dr. Chen explained how when appellant bent down and lifted the bucket of magazines on
September 22, 2014 loaded forward flexion caused compressive biomechanical forces, flattening
weakened lumbar discs and impacting the L4-5 annular tear. This aggravated appellant’s
preexisting lumbar degenerative disc disease, resulting in a new lumbar injury and lumbar
radiculopathy.
The Board finds that although Dr. Chen’s opinion is insufficiently rationalized to meet
appellant’s burden of proof to establish causal relationship,16 it is of sufficient probative quality
to warrant additional development.17 Dr. Chen provided an extremely detailed explanation of
how the physical forces of the accepted September 22, 2014 lifting incident resulted in the
claimed lumbar injury. However, OWCP did not undertake further development of the medical
record, such as referring the record to an OWCP medical adviser, or referring appellant for a
second opinion examination.
Proceedings under FECA are not adversarial in nature and OWCP is not a disinterested
arbiter. While the claimant has the burden of proof to establish entitlement to compensation,
OWCP shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.18 The case must be remanded to OWCP for preparation of a statement of
accepted facts concerning the accepted September 22, 2014 lifting incident and appellant’s
medical history, and referral of the matter to an appropriate medical specialist, consistent with
OWCP’s procedures, to determine whether she sustained a back injury as alleged. Prior to her
referral, OWCP shall combine the present claim file with File No. xxxxxx937.19 Following this
and any other development deemed necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for a decision.

15

Id.

16

See Jimmie H. Duckett, 52 ECAB 332 (2001); Frank D. Haislah, 52 ECAB 457 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).
17

John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne, 29 ECAB 280 (1978).

18

Jimmy A. Hammons, 51 ECAB 219 (1999); Marco A. Padilla, 51 ECAB 202 (1999); John W. Butler, 39 ECAB
852 (1988).
19

See Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter
2.400.8(c) (February 2000) (cases should be doubled when correct adjudication of the issues depends on frequent
cross-reference between files).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 25, 2017 is set aside, and the case remanded to OWCP
for additional development consistent with this opinion.
Issued: November 9, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

